Citation Nr: 1821154	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-13 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 

FINDINGS OF FACT

1.  An August 2005 rating decision denied entitlement to service connection for bilateral hearing loss; the Veteran did not timely appeal that decision; and new and material evidence was not submitted as to the issue within the one-year appeal period.  

2.  The evidence associated with the claims file subsequent to the August 2005 rating decision, relating to bilateral hearing loss, is cumulative and redundant of evidence previously of record.

3.  An August 2005 rating decision denied entitlement to service connection for tinnitus; the Veteran did not timely appeal that decision; and new and material evidence was not submitted as to the issue within the one-year appeal period.  

4.  Evidence received since the August 2005 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for tinnitus.

5.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision which denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156 (b), 20.200, 20.202, 20.302, 20.1103 (2017).

2.  Evidence received since the August 2005 rating decision, relevant to the claim for entitlement to service connection for bilateral hearing loss, is not new and material, and the claim is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (a); 3.303 (2017).    

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (b) (2012).  38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria - New and Material Evidence

A claim that is disallowed by a RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new and material evidence is presented regarding the claim.  38 U.S.C. §§ 5108, 7104 (b), 7105 (c) (2012); 38 C.F.R. §§ 3.160 (d), 20.302, 20.1100, 20.1104 (2017).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. 

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New and Material Evidence - Bilateral Hearing Loss

The RO denied service connection for bilateral hearing loss in the August 2005 rating decision because the evidence did not show that the Veteran had hearing loss in service and no current medical evidence related the Veteran's bilateral hearing loss to his active military service.  The Veteran did not timely appeal that denial, and new and material evidence was not submitted as to the issue within the one-year appeal period.  See 38 C.F.R. §§ 3.156 (b), 20.201.  Therefore, the August 2005 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the August 2005 rating decision included service treatment records, private treatment records, a VA examination, and the Veteran's claim for service connection.  

Evidence associated with the claims file since the August 2005 rating decision relevant to the Veteran's claim for entitlement to service connection for bilateral hearing loss includes VA treatment records and statements from the Veteran.

The VA treatment records confirm that the Veteran has bilateral hearing loss.  Specifically, a February 2012 VA treatment record contains audiometric results reflecting that the Veteran has bilateral hearing loss disability for VA purposes.  The February 2012 VA treatment records do not include any medical statements or opinions attributing the Veteran's current bilateral hearing loss disability to his active service.  In addition, the findings in the February 2012 VA treatment records are consistent with the July 2005 VA examination, which showed the Veteran had bilateral hearing loss.  Therefore, although the records are new in the sense that they were not reviewed by the RO at the time of the August 2005 rating decision, they do not relate to an unestablished fact necessary to substantiate the claim.  Specifically, the VA treatment records do not include evidence that links the current bilateral hearing loss disability to service or to an injury, disease, or event in service.  Rather, the additional evidence documents that the Veteran has bilateral hearing loss disability.  Such evidence is therefore cumulative.  Under 38 C.F.R. § 3.156 (a), cumulative evidence is not new and material evidence.

In the October 2012 notice of disagreement the Veteran stated that he was exposed to acoustic trauma while stationed in Vietnam, including helping fire howitzers.  The July 2005 VA examination reveals that the Veteran stated that he was exposed to artillery fire while stationed in Vietnam, including manning a howitzer.  As such, the Veteran's assertions are duplicative of evidence previously considered by VA, and do not constitute new and material evidence such that reopening of the claim is warranted.  See 38 C.F.R. § 3.156 (a). 

In summary, the claim for entitlement to service connection for bilateral hearing loss was denied in the August 2005 rating decision because the evidence of record did not demonstrate in-service hearing loss or a causal link between the Veteran's current bilateral hearing loss and his active service.  The rating decision is final because the Veteran did not timely appeal and new and material evidence was not submitted within one year of notice of the determination.  The newly submitted evidence is duplicative of evidence already considered by VA, does not demonstrate in-service hearing loss and does not demonstrate a causal link between the Veteran's bilateral hearing loss and his active service.  Therefore, the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  Accordingly, new and material evidence to reopen the finally disallowed claim for entitlement to service connection for bilateral hearing loss has not been submitted, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for a bilateral hearing loss is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 4 (1990); 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

New and Material Evidence - Tinnitus

The RO denied service connection for tinnitus in the August 2005 rating decision because the evidence did not show that the Veteran had tinnitus in service and there was no current medical evidence relating the Veteran's tinnitus to his active military service.  The Veteran did not timely appeal that denial, and new and material evidence was not submitted as to the issue within the one-year appeal period.  See 38 C.F.R. §§ 3.156 (b), 20.201.  Therefore, the August 2005 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final August 2005 rating decision includes statements from the Veteran stating that his tinnitus began during his active service in Vietnam.  The Veteran's statements that his tinnitus began during his active service are new because they were not previously considered by VA.  They are also material in that they relate to an unestablished fact necessary to substantiate the claim, namely, the existence of in-service tinnitus.  Therefore, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for tinnitus.  38 C.F.R. § 3.156 (a).     

Analysis - Tinnitus

The Veteran contends that he currently has tinnitus, and that the tinnitus had its onset during his active service.  Specifically, the Veteran reported that he was exposed to howitzers during his active service.  See VA From 21-526, Veteran's Application for Compensation and/or Pension received April 2012.  In addition, the Veteran reported that his tinnitus began while he was stationed in Vietnam.  Id.   

Tinnitus is readily observable by laypersons and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology in service and after service, and such subjective complaints have been documented by the medical evidence of record, to include the July 2005 VA examination report.  As a result, the Board finds that the Veteran has a current disability of tinnitus which was initially demonstrated in service.

Although the Veteran is competent to report tinnitus symptoms, he is not competent to attribute such symptoms to any particular cause.  Such is a complex medical matter that does not lend itself to lay opinion.  The Veteran has not been shown to have the medical training necessary to opine as to the cause of his tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F. 3d 1331, 1377 (Fed. Cir. 2007).  

The Veteran has not indicated that he sought treatment for tinnitus during service, and the Veteran's service treatment records are absent for any reference to tinnitus.  Nevertheless, the Veteran has asserted that he has experienced tinnitus since active service.  In this regard, the Board again notes that the Veteran is deemed competent to report the presence of tinnitus as such is subject to lay observation.  Tinnitus, as an organic disease of the nervous system, may be service connected where it is shown to be chronic and continuous since active service or where it manifests to a compensable degree within one year of service.  See, 38 C.F.R. §§ 3.303 (b), 3.309 (a).  As discussed above, the Veteran has asserted that he has experienced tinnitus since active service.  Although there is evidence of record against his credibility in this regard, the Board finds that, with resolution of doubt in the Veteran's favor, his assertions are credible and competent, and service connection is warranted for tinnitus.  

Specifically, the Veteran did not report tinnitus during active service or at the time of separation.  The first recorded instance of the Veteran reporting tinnitus in the record is his original claim for compensation, which was received in February 2005, approximately 34 years after his separation from active service.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received February 2005.  However, the absence of contemporaneous evidence in support of his competent assertions does not equate to contradiction of the Veteran's assertions that he has experienced symptoms continuously since active service.

The Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset in active service.  The service treatment records do not document that the Veteran complained of tinnitus during active service; however, the Veteran is considered competent and credible to identify the presence of tinnitus since his period of active service.  See Charles, 16 Vet. App. at 370.  In this case, the Board finds that, with resolution of doubt in the Veteran's favor, service connection is warranted for tinnitus.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been received, and the claim for entitlement to service connection for bilateral hearing loss is not reopened.  

New and material evidence having been submitted, the claim for entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


